Citation Nr: 1208653	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for neck sores.


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel







INTRODUCTION

The Veteran served for almost 24 years with his service ending in June 1978.  His service included being stationed in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision, which denied an application to reopen a previously denied claim for service connection for neck sores.

In May 2009, the Veteran testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This issue was reopened and remanded by the Board for further development in August 2009 and remanded again by the Board for further development in January 2011. 


FINDING OF FACT

Resolving doubt in favor of the Veteran, his seborrheic keratosis, to include neck sores is causally or etiologically related to his active duty service.


CONCLUSION OF LAW

Service connection for seborrheic keratosis, to include neck sores is warranted.  See 38 U.S.C.A. § 1110, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).
The Veteran is seeking entitlement to service connection for neck sores.  Specifically, he has asserted that he has neck sores as a result of in-service exposure to herbicides. 

A review of the service treatment records reveals that the Veteran was noted on a March 1978 Report of Medical Examination as having several small waxy brown lesions on his chest, which was determined to be seborrheic keratosis.  The Veteran was also noted in a February 1974 service treatment record as having contact dermatitis on the left wrist to a metal watchband. 

The Board notes that the Veteran underwent a VA examination in December 2009.  The examiner reviewed the claims file and acknowledged that seborrheic keratosis was noted on the Veteran's retirement physical examination.  On the Veteran's retirement Report of Medical History form, the Veteran checked "no" for skin diseases.  He was noted as having contact dermatitis on the left wrist from a metal watchband.  Service treatment records were otherwise silent for any skin conditions.  The Veteran reported that he had an onset of acne on his posterior neck and stated that he had it in the military.  The Veteran reported that after military it was diagnosed as rosacea.  Upon examination, the Veteran was noted as having brown waxy lesions scattered over the back, shoulders, and chest - seborrheic keratoses.  He was also noted as having brown flat macules over the shoulders, scalp, face, arms, and hands - solar lentigines, and multiple hypopigmented round patches over posterior neck - consistent with excoriated prurigo nodularis.  There was no evidence of chloracne.  The Veteran was diagnosed with seborrheic keratoses, solar lentigines, and prurigo nodularis.  Regarding seborrheic keratosis, the examiner indicated that she could not resolve this issue without resorting to mere speculation.  The Veteran has multiple seborrheic keratoses, including some on his chest.  It would be speculative to opine which ones, if any, were present in service.  Anatomical location of the in-service seborrheic keratoses was not provided on the retirement physical.  Regarding solar lentigines and prurigo nodularis, these conditions are less likely as not (less than 50/50 probability) caused by or a result of seborrheic keratosis found on the chest at the March 1978 retirement examination and exposure to herbicides while serving in the Republic of Vietnam.  Service treatment records and treatment record within 2 years after service are silent for these conditions.  These 2 skins conditions are not agent orange presumptive conditions.

In April 2011, the Veteran underwent another VA examination, which was conducted by the same examiner who examined the Veteran in December 2009.  The examiner reviewed the claims file.  The Veteran reported that, in 1991, he went to NAS at Turner Field, where he was told that he had chloracne.  He reported that, in 1994, these records were destroyed by a flood.  He had an onset of lesions on top/back of his head and back of his neck.  He was told later it was rosacea by a private dermatologist.  Upon examination, the Veteran was noted as having brown waxy lesions scattered over the back, shoulders, and chest - seborrheic keratoses.  He was noted as having brown flat macules over the shoulders, scalp, face, arms, and hands - solar lentigines.  He was also noted as having hypopigmented patches on the posterior neck, 3 actinic keratoses on the scalp, and 1 actinic keratosis on the left ear.  There was no evidence of chloracne.  The examiner diagnosed the Veteran with seborrheic keratoses of the back, shoulders, and chest; solar lentigines of the shoulders, scalp, face, arms, and hand; post-inflammatory hypopigmentation of the posterior neck (no active disease); and actinic keratoses of the scalp and the left ear.  The examiner concluded by noting that there is no active/current skin disability involving the neck on today's examination, and no opinion is indicated.  As to the December 2009 VA examination regarding seborrheic keratoses and solar lentigines due to service, the opinion remains unchanged.  Regarding seborrheic keratosis, the examiner cannot resolve this issue without resorting to mere speculation.  The Veteran has multiple seborrheic keratoses including some on his chest.  It would be speculative to opinion which ones, if any, were present in service.  Anatomical location of the in-service seborrheic keratoses was not provided on the retirement physical.  Regarding solar lentigines and prurigo nodularis, these conditions are less likely as not (less than 50/50 probability) caused by or a result of seborrheic keratosis found on the chest at the March 1978 retirement examination and exposure to herbicides while serving the Republic of Vietnam.  Service treatment records and treatment records within 2 years after service are silent for these conditions.  These 2 skins conditions are not agent orange presumptive conditions.  Actinic keratosis are not due to service to include herbicide exposure.  They are not a presumptive condition.  They were not present at the December 2009 examination, and, therefore, did not onset within 2 years of active service.  There were no agent orange presumptive skin conditions present on today's examination. 

The Veteran underwent a VA examination most recently in September 2011.  The examiner reviewed the claims file.  The examiner noted that the Veteran was diagnosed with seborrheic keratoses on March 8, 1978, prurigo nodularis of posterior neck and occiput in 2003, and solar lentigines/actinic keratoses.  The Veteran reported that he had skin problems checked at a Navy base and that several records had been lost in a flood since that time.  However, the skin and scalp lesions persist to recur to this date and now he sees a dermatologist periodically.  The examiner noted that none of the Veteran's skin conditions cause scarring or disfigurement of the head, face, or neck.  The examiner noted that the Veteran's seborrheic keratoses consisted of waxy raised lesions on the back, face, scalp, neck, and chest, covering 10% of exposed and 10% of total skin areas.  The Veteran's prurigo nodularis consisted of thickened erythematous papular nodules on posterior neck covering 10% of exposed and less than 5% of total skin areas.  The Veteran's solar lentigines/actinic keratoses consisted of macular and raised lesions of solar damaged skin over 20% to 40% of exposed and 20% of total skin areas.  The examiner concluded by noting that it is less likely as not that the Veteran's current prurigo nodularis was caused or aggravated any degree by his agent orange exposures or otherwise caused or aggravated to any degree by his military service.  It is less likely as not that the Veteran's current solar lentigines/actinic keratoses was caused or aggravated any degree by his agent orange exposures or otherwise caused or aggravated to any degree by his military service.  It is less likely as not that the Veteran's current seborrheic keratosis was caused or aggravated any degree by his agent orange exposure.  It is at least as likely as not that the Veteran's current seborrheic keratosis was caused by his military service.  The examiner noted that the previous examination and opinion on April 26, 2011, are duly noted.  However, new and material evidence follows.  The service treatment record documents in the March 1978 retirement examination brown, waxy chest skin lesions most consistent with a diagnosis of seborrheic keratosis.  Seborrheic keratosis is a chronic condition once diagnosed with lesions recurring throughout the remainder of life.  The Veteran is found to have seborrheic keratosis lesions on examination today consistent with the expected natural progression of the seborrheic keratosis documented during his military service.  The current medical literature does not support a cause and effect relationship between agent orange herbicide exposure and the development of any of the following skin conditions: seborrheic keratosis, prurigo nodularis, and/or solar lentigines/actinic keratoses.  There is no current objective evidence that any of the Veteran's current skin conditions as listed above were caused or aggravated to any degree by his agent orange herbicide exposure during military service.  The service treatment record is silent for any neck sores, such as prurigo nodularis, any treatment for such, or diagnoses, including the March 1978 separation examination on which the Veteran checked no skin problems.  The service treatment record is silent for any solar lentigines/actinic keratoses, any treatment for such, or diagnoses, including the March 1978 separation examination on which the Veteran checked no skin problems.  There is no current objective evidence that any of the Veteran's current neck sores (prurigo nodularis), and/or solar lentigines/actinic keratoses were caused or aggravated to any degree by his military service. 

In a September 2009 VA treatment record, the Veteran reported having chronic skin lesions on the neck and was diagnosed with skin dermatosis of the neck.  In a September 2003 VA treatment record, the Veteran was noted as having recurrent lesions on the back of the scalp and back of the neck.  In a March 2002 VA treatment record, the Veteran reported having skin ulcerations on and off since 1985 and was diagnosed with chronic skin ulcers on the neck.  In a separate March 2002 VA treatment record, the Veteran was reported as having chronic blood blisters on the posterior neck and anterior chest ever since service, unknown etiology.  

Upon review of all relevant evidence of record, the Board acknowledges that, although the Veteran was not specifically noted as having neck sores in service, he was noted on the March 1978 Report of Medical Examination as having seborrheic keratosis.  There is no evidence of record suggesting that the Veteran had a skin disorder prior to his active duty service.  Current medical evidence reflects that he has been diagnosed with seborrheic keratoses consisting of waxy raised lesions on the back, face, scalp, neck, and chest.  The September 2011 VA examiner specifically indicated that it is at least as likely as not that the Veteran's current seborrheic keratosis was caused by his military service, noting that the Veteran is found to have seborrheic keratosis lesions on examination today consistent with the expected natural progression of the seborrheic keratosis documented during his military service.  

Therefore, based on the aforementioned evidence, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's seborrheic keratosis was caused by his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's seborrheic keratosis, to include neck sores.


ORDER

Entitlement to service connection for seborrheic keratosis, to include neck sores is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


